                                           Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 1 of 29




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NELSON CARLOS DELGADO,                           Case No. 17-cv-06614-HSG
                                   8                    Petitioner,                         ORDER DENYING PETITION FOR
                                                                                            WRIT OF HABEAS CORPUS;
                                   9             v.                                         DENYING CERTIFICATE OF
                                                                                            APPEALABILITY
                                  10       CRAIG KOENIG,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at California Training Facility – Soledad,1 has filed
                                  14   this pro se action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the
                                  15   validity of a conviction obtained against him in state court. Dkt. Nos. 1 and 5. Respondent has
                                  16   filed an answer. Dkt. Nos. 12–14. Petitioner has filed a traverse and a supplemental traverse.
                                  17   Dkt. Nos. 21, 37. The Court has carefully considered the briefs submitted by the parties. For the
                                  18   reasons set forth below, the petition is DENIED.
                                  19                                    I. PROCEDURAL HISTORY
                                  20          On July 18, 2013, a San Francisco jury convicted Petitioner of oral copulation of a child
                                  21   ten years or younger by a defendant eighteen years of age or older (Cal. Penal Code § 288.7(b))
                                  22   (count 1); forcible oral copulation of a person under fourteen years of age by a defendant seven or
                                  23   more years older (Cal. Penal Code § 269(a)(4)) (count 2); forcible lewd act on a child under
                                  24   fourteen years of age (Cal. Penal Code § 288(b)(1)) (count 3); and possession of a controlled
                                  25

                                  26   1
                                         Petitioner initially named Shawn Hatton as the respondent in this action. In accordance with
                                  27   Rule 25(d) of the Federal Rules of Civil Procedure and Rule 2(a) of the Rules Governing Habeas
                                       Corpus Cases Under Section 2254, the Clerk of the Court is directed to substitute Craig Koenig,
                                  28   the current warden of Correctional Training Facility – Soledad, in place of the previously named
                                       respondent because Warden Koenig is Petitioner’s current custodian.
                                            Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 2 of 29




                                   1   substance (Cal. Health & Saf. Code § 11377(a)) (count 4). Answer, Ex. A2 (“CT”) 335–338 and

                                   2   Ex. D (“RT”) 550-53, 603-05. On April 11, 2014, Petitioner was sentenced to a term of fifteen

                                   3   years to life. CT 452.

                                   4            On appeal, Petitioner argued that the trial court prejudicially abused its discretion and

                                   5   violated his constitutional rights by excluding evidence he sought to introduce to impeach the

                                   6   primary witness, Maria K. Answer, Ex. F. On September 2, 2016, the California Court of Appeal

                                   7   affirmed the conviction in an unpublished decision. People v. Delgado, C No. A141714, 2016

                                   8   WL 4655752 (Cal. Ct. App. Sept. 2, 2016). On November 22, 2016, the California Supreme

                                   9   Court summarily denied the petition for review. Ans., Ex. K.

                                  10            On June 27, 2017, Petitioner filed a petition for a writ of habeas corpus in the California

                                  11   Supreme Court, which raised the following claims: (1) the trial court improperly refused to

                                  12   remove a juror for cause when it allowed a former prosecutor to be seated; (2) the jury disregarded
Northern District of California
 United States District Court




                                  13   the trial court’s admonishment to disregard evidence unfavorable to Petitioner; and (3) defense

                                  14   counsel was ineffective because she failed to conduct a reasonable pre-trial investigation,

                                  15   specifically when she failed to subpoena the one-year mental health records from Maria K.’s

                                  16   treating physicians and when she failed to call these physicians as witnesses. Answer, Ex. L.

                                  17   With respect to the first claim, Petitioner cited to Strickland v. Washington, 466 U.S. 668 (1984),

                                  18   and alleged that he told defense counsel that the former prosecutor could not be fair and impartial

                                  19   and asked that she be removed but defense counsel did not have the juror removed for cause, and

                                  20   that he asked appellate counsel to raise this issue but appellate counsel refused. Id. On August 30,

                                  21   2017, the California Supreme Court summarily denied the habeas corpus petition. Ans., Ex. M.

                                  22            On November 16, 2017, Petitioner filed a petition for a writ of habeas corpus in this Court.

                                  23   Dkt. No 1. On December 27, 2017, Petitioner filed an amended petition. Dkt. No. 5. On January

                                  24   8, 2018, the Court found that the amended petition stated the following cognizable claims:

                                  25   (1) Petitioner’s due process rights were violated when the trial court failed to excuse for cause a

                                  26   juror who formerly had worked as a prosecutor and Petitioner’s Sixth Amendment right to the

                                  27

                                  28   2
                                           The exhibits to the Answer are docketed at Dkt. Nos. 13–14.
                                                                                         2
                                           Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 3 of 29




                                   1   effective assistance of counsel was violated when counsel failed to request the removal of this

                                   2   juror; (2) Petitioner’s Sixth Amendment right to trial by jury was violated because there was juror

                                   3   misconduct in that at least one juror considered extrinsic evidence; and (3) Petitioner received

                                   4   ineffective assistance of counsel when trial counsel failed to do a reasonable pretrial investigation

                                   5   regarding Maria K.’s mental health issues. Dkt. No. 6. The Court ordered Respondent to show

                                   6   cause why the writ should not be granted. Dkt. No. 6. On April 30, 2018, Respondent filed an

                                   7   answer to the order to show cause. On August 13, 2018, Petitioner filed a traverse. Dkt. Nos. 12-

                                   8   14, 21. On March 6, 2019, the Court ordered Respondent to file in the record, and serve upon

                                   9   Petitioner, the portions of the trial court proceedings relevant to a determination of the Fourteenth

                                  10   Amendment claim that the trial court failed to excuse a juror for cause because she had formerly

                                  11   worked as a prosecutor, specifically the portion of the voir dire proceedings relevant to this juror

                                  12   and the juror questionnaire for this juror. Dkt. No. 22. The Court granted Petitioner leave to file a
Northern District of California
 United States District Court




                                  13   supplemental traverse addressing this supplemental filing. Dkt. No. 22. On July 8, 2019,

                                  14   Respondent lodged under seal copies of the reporter’s transcript of the juror voir dire. Dkt. No.

                                  15   28. On July 31, 2019, Respondent filed and served upon Petitioner a redacted version of the juror

                                  16   voir dire transcripts that were relevant to the due process claim. Dkt. No. 31. On August 13,

                                  17   2019, counsel for Respondent informed the Court that she was unable to comply with the order to

                                  18   file the juror questionnaire for the relevant juror because the juror questionnaires from this case

                                  19   were missing. Dkt. No. 33. On November 29, 2019, Petitioner filed a supplemental traverse.

                                  20   Dkt. No. 37.

                                  21                                          II. BACKGROUND

                                  22          The following factual and procedural background is taken from the September 7, 2016

                                  23   opinion of the California Court of Appeal:3

                                  24
                                              Events at Victoria Park
                                  25

                                  26   3
                                         The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                  27   853 F.3d 1049, 1055 (9th Cir. 2017). Based on the Court’s independent review, the Court finds
                                       that it can reasonably conclude that the state court’s summary of facts is supported by the record
                                  28   and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                       F.3d 992, 999–1000 (9th Cir. 2004), unless otherwise indicated in this order.
                                                                                          3
                                       Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 4 of 29



                                          In May 2012, an eight-year-old girl with Down’s Syndrome, Jane Doe, went to Victoria Park
                                   1      in San Francisco with her mother and siblings. At some point, Doe went off to use the
                                          bathroom and Doe’s mother lost sight of her for a few minutes.
                                   2
                                          Maria K. and her then-boyfriend Joseph A. were also at Victoria Park. They were homeless
                                   3      at the time and park regulars. Maria, like Doe, went to use the park’s bathroom. She entered
                                          the men’s bathroom because the women’s one was occupied. Once inside, Maria saw
                                   4      defendant in a stall facing the toilet. She also saw a little girl, facing defendant, with her back
                                          toward the toilet. Defendant was holding the young girl by the head or hair and his penis was
                                   5      in her mouth. The little girl was gagging. Maria was later able to identify the girl as Doe.
                                   6      Maria left the bathroom, called Joseph for help, and told him what she had seen. Then, as
                                          Joseph tells it, Joseph confronted defendant and asked what he was doing. Defendant said
                                   7      he was cleaning the bathrooms. Joseph then saw a little girl running away. Defendant fled
                                          the park as a posse Joseph had roused attacked and pursued him.
                                   8
                                          A man ran up to Doe’s mother and told her about the molestation. The mother found Doe in
                                   9      the playground. She asked Doe if she had been touched. Doe did not answer, but her eyes
                                          filled up with tears. Doe seemed scared, and her mother observed an unusual red rash around
                                  10      Doe’s lips.
                                  11      The next day, Joseph and Maria were again at the park and saw defendant. Joseph summoned
                                          police, who came and arrested defendant.
                                  12
Northern District of California
 United States District Court




                                          Doe later spoke with forensic interviewer Gloria Samayoa. Doe did not answer most of the
                                  13      questions. At trial, Samayoa offered no opinion about whether Doe’s responses were
                                          consistent or inconsistent with being a molest victim.
                                  14
                                          An information charged defendant with oral copulation of a child 10 years old or younger
                                  15      by an adult (Pen. Code, § 288.7, subd. (b); count 1), [FN 1] aggravated sexual assault of a
                                          person under 14 by one more than seven years older (§ 269, subd. (a)(4); count 2), forcible
                                  16      lewd act upon a child under 14 (§ 288, subd. (b)(1); count 3), possession of a controlled
                                          substance (Health & Saf. Code, § 11377, subd. (a); count 4), and possession of drug
                                  17      paraphernalia (former Health & Saf. Code, § 11364.1, subd. (a); count 5). Defendant pleaded
                                          guilty to count 5. The other counts proceeded to a jury trial.
                                  18
                                                  FN 1: All further statutory references are to the Penal Code unless otherwise
                                  19              indicated.
                                  20      Impeachment of Maria K.
                                          Maria was the only eyewitness to the molestation. Maria, however, had mental health
                                  21      troubles and had been sexually abused herself as a child. Her believability became a central
                                          issue before and during trial.
                                  22
                                          Defendant subpoenaed Maria’s mental health records. A report from July 19, 2011, states
                                  23      Maria suffered from depression, anger, and mood swings. It relates Maria’s assertion that
                                          she “‘hear[d] voices and s[aw] a black shadow following me’” and that she did not “‘want
                                  24      to go around people.’” It says Maria had reported some auditory and visual hallucinations
                                          for years, or “since she was little,” but was not then able to afford treatment. The report
                                  25      concluded Maria was suffering from schizophrenia, schizoaffective disorder and bipolar
                                          affective disorder.
                                  26
                                          A report from August 2, 2011, states Maria felt her new medicine was working and that the
                                  27      auditory hallucinations had abated and the shadows had disappeared. According to the
                                          report, Maria said she was feeling calmer and was able to sleep. The report says Maria was
                                  28      then not feeling depressed, angry or anxious and that her thinking was clear with no
                                                                                      4
                                       Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 5 of 29



                                          delusions, distortions or paranoia.
                                   1
                                          A report dated September 22, 2011, describes a brief relapse when Maria stopped taking her
                                   2      medication for three days. Off the medication, her acute symptoms started again but they
                                          abated upon resuming her medication. According to the report, she was then thinking clearly
                                   3      with no distortions, delusions or paranoia. She was not depressed or euphoric, and was
                                          appropriate to situation, content, calm, pleasant, and cooperative.
                                   4
                                          Finally, a March 13, 2012 report relates another relapse coinciding with Maria stopping one
                                   5      of her medications. Her thinking was characterized as “paranoid, delusional, hallucinating.”
                                          She was instructed to restart the medication she had stopped.
                                   6
                                          In addition to these mental health reports, defendant obtained documents showing Maria was
                                   7      arrested for prostitution and suffered a conviction in 1992 for lewd conduct.
                                   8      Defendant retained forensic psychologist Dr. Larry Wornian to review all these records.
                                   9      Before trial began, on June 25, 2013, the prosecution filed a motion in limine to exclude
                                          evidence regarding Maria’s mental health and sexual history as irrelevant and harassing. In
                                  10      particular, the prosecution sought to exclude: (1) Dr. Wornian’s likely testimony concerning
                                          Maria’s proclivities based on her mental health records or criminal history, (2) any evidence
                                  11      of mental health troubles or criminality not within the weeks or months surrounding Maria
                                          witnessing the crime, (3) Maria’s involuntary confinement in a psychiatric institution in
                                  12      October 2012 after she broke up with her then-boyfriend upon discovering he was
Northern District of California
 United States District Court




                                          transgender, (4) any expert testimony regarding Maria’s credibility generally and (5) Maria’s
                                  13      prior misdemeanors and arrests.
                                  14      Ruling on the motion, the trial court limited testimony about Maria’s mental health to allow
                                          only information regarding her ability to perceive, recollect, and explain what she saw. The
                                  15      court refused to allow evidence of hallucinations dating from more than six months before
                                          or after the alleged crime, specifically before September 2011 or after October 12, 2012.
                                  16
                                          Giving more specific guidance, the trial court excluded evidence of Maria’s psychiatric
                                  17      hospitalization related to her breakup with her transgender boyfriend. It further precluded
                                          inquiry into the sexual orientation or gender of Maria or the former boyfriend. Further, the
                                  18      trial court excluded evidence concerning Maria’s 1992 arrest for prostitution and conviction
                                          for lewd conduct, as well as all other prior misdemeanors and arrests. It also excluded
                                  19      evidence that Maria previously worked as a stripper.
                                  20      The trial court held an Evidence Code section 402 hearing concerning Dr. Wornian’s
                                          testimony. At the hearing, Dr. Wornian said that the “things that [Maria] sees ... are
                                  21      inherently colored by her history.” He believes “her perception of what’s going on right
                                          now ... draws inherently on her memories of what had happened to her in the past.” Dr.
                                  22      Wornian questioned Maria’s credibility given her medical records, her being molested and
                                          raped as a child, her past sexual related arrest and convictions, her past job as a stripper, her
                                  23      hallucinations and her psychiatric hospitalization related to her breakup with her transgender
                                          boyfriend. He believed that her sexual background, combined with her mental health issues,
                                  24      “have served to shape her understanding of the world so that she sees things perhaps in an
                                          overly sexualized fashion.” He asserted having “significant concerns ... in terms of her
                                  25      reliability as a historian, whether she is given inherently to misconstruing what is going on
                                          in the world around her, how good a reader of what happens in her world, what happens in
                                  26      herself....”
                                  27      At the Evidence Code section 402 hearing, as the parties and the trial court discussed the
                                          impact of Dr. Wornian’s testimony, defense counsel argued Maria had been prone to visual
                                  28      hallucinations, stating in September 2010, Maria reported “men were following her, men in
                                                                                     5
                                       Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 6 of 29



                                          black, shadows were following her and things of that nature.” However, counsel appeared
                                   1      to be referring to the July 2011 report already discussed, as there is no 2010 report in the
                                          record. The court believed such evidence was irrelevant and said the documented
                                   2      hallucinations “relate to her. There’s not one record that I’ve been pointed to where she has
                                          reported something occurring to other people. It’s all about her. And in this particular case,
                                   3      it’s nothing about her.”
                                   4      As the Evidence Code section 402 hearing ended, the trial court maintained its prior
                                          limitations, but decided to allow evidence showing Maria had been the victim of child
                                   5      molestation herself, saying that “our past experiences always color how we perceive things,
                                          I think the fact that Ms. Maria was a victim of child molestation is relevant, but I think the
                                   6      arrest, the police report, the—all that stuff is not relevant.”
                                   7      Largely within the parameters set by the trial court, Maria was questioned about her mental
                                          health and Dr. Wornian offered testimony on her ability to perceive.
                                   8
                                          Maria explained her mental health issues started in 2007 with depression, after she got laid
                                   9      off from her job as a nanny. As she conceded on cross-examination, Maria then began
                                          hearing voices, more precisely somebody calling her name. When asked if she had ever
                                  10      heard a voice telling her that she was seeing a child molest, a rape or any sort of sexual
                                          things, she answered no.
                                  11
                                          Maria testified she tried different medications to control her mental problems. She also
                                  12      testified that on May 12 and 13, 2012—the days surrounding the assault on Doe—she was
Northern District of California
 United States District Court




                                          on medication and it was then effective at preventing hallucinations.
                                  13
                                          Although Maria testified she has heard voices, on cross-examination she denied “suffer[ing]
                                  14      from seeing things that aren’t there.” Responding to defense counsel’s follow up questions,
                                          she answered she did not remember whether she had ever told doctors that she had seen
                                  15      shadows following her or men in black following her. Maria also denied hearing voices
                                          telling her to kill herself or that she stopped taking medication because she was getting too
                                  16      many bad messages from her television.
                                  17      Dr. Wornian testified about the nature of Maria’s mental health conditions, the symptoms
                                          she suffered, and the medicine she used. Dr. Wornian based his testimony on Maria’s
                                  18      medical reports he was able to review. Because of the limitations imposed by the court, Dr.
                                          Wornian could only talk about reports dating from September 2011 to October 12, 2012.
                                  19      Therefore, he did not talk about the July or August 2011 reports. He said, on direct
                                          examination, that the September 22, 2011 report indicated “the symptoms that [Maria] had
                                  20      originally presented with were getting worse.” Wornian later admitted this report states
                                          Maria was then, when medicated, thinking clearly, with no distortions, no delusions, no
                                  21      paranoia, not feeling depressed, appropriate to situation, content, calm, pleasant and
                                          cooperative.
                                  22
                                          Dr. Wornian explained to the jury and the court that some symptoms related to schizophrenia
                                  23      may be auditory and visual hallucinations or delusions. He then talked about Maria’s March
                                          13, 2012, psychiatric report. The report indicated she was having paranoid and delusional
                                  24      thoughts and hallucinations. Dr. Wornian thought both auditory or visual hallucinations were
                                          possible, even though the report did not specify which sort Maria was having.
                                  25
                                          Next, Dr. Wornian referenced other mental health records from a different care provider. He
                                  26      described a December 2011 report showing Maria being generally maintained by her
                                          medications but still experiencing some auditory hallucinations and paranoid thoughts. He
                                  27      also described an August 2012 report showing Maria again stopped taking medications and
                                          experienced auditory hallucinations.
                                  28
                                                                                    6
                                            Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 7 of 29



                                               Dr. Wornian admitted Maria appears to be motivated to seek treatment. He agreed with the
                                   1           prosecution’s assertion that “from the records, you see that when [Maria]’s having troubles
                                               she goes to the doctor” and that “there are no records of her going to the doctor in April,
                                   2           May or June” 2012. Dr. Wornian said “she seemed to have been doing reasonably well
                                               during that period of time.”
                                   3
                                               Dr. Wornian also testified Maria was sexually abused several times as a child by different
                                   4           family members and opined this might affect her perceptions. He explained how victims of
                                               such sexual abuses do not “see[ ] the world the same way”; they see through glasses that
                                   5           distort the world into an “inappropriately sexualized” and “threatening place.” These victims
                                               can see “things that aren’t quite there.” Dr. Wornian said that “the accuracy of her being able
                                   6           to see what’s in front of her eyes, ... when you start adding the issues around the delusions,
                                               the hallucinations, ... you begin to realize ... and particularly in terms of sexual issues ... she
                                   7           may believe what she’s actually seeing but in terms of what you and I would see, it’s like,
                                               huh, how did you come up with that? I just don’t see it.” Dr. Wornian was concerned
                                   8           evidence Maria had possibly witnessed other sexual activity at the park—sex occurring in
                                               bathrooms, a threat of rape, and concern (after the incident with Doe) for the possibility that
                                   9           another man might be molesting children—reflected a sexual preoccupation. However, when
                                               questioned by the prosecution, Dr. Wornian admitted there were no medical records showing
                                  10           her claiming sexual trauma or abuse or over-sexualizing her interactions.
                                  11           A jury found defendant guilty of counts 1–4. He was sentenced to 15 years to life and timely
                                               appealed.
                                  12
Northern District of California
 United States District Court




                                  13   Delgado, 2016 WL 4655752, at *1–*4.

                                  14                                             III. DISCUSSION
                                  15   A.      Standard of Review
                                  16           A petition for a writ of habeas corpus is governed by AEDPA. This Court may entertain a

                                  17   petition for a writ of habeas corpus “in behalf of a person in custody pursuant to the judgment of a

                                  18   State court only on the ground that he is in custody in violation of the Constitution or laws or

                                  19   treaties of the United States.ˮ 28 U.S.C. § 2254(a).

                                  20           A district court may not grant a petition challenging a state conviction or sentence on the

                                  21   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication

                                  22   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  23   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                  24   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                  25   light of the evidence presented in the State court proceeding.ˮ 28 U.S.C. § 2254(d); Williams v.

                                  26   Taylor, 529 U.S. 362, 412–13 (2000). Additionally, habeas relief is warranted only if the

                                  27   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                  28
                                                                                           7
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 8 of 29




                                   1   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507

                                   2   U.S. 619, 637 (1993)).

                                   3          Section 2254(d)(1) restricts the source of clearly established law to the Supreme Court’s

                                   4   jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of the

                                   5   United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions

                                   6   as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. A state court

                                   7   decision is “contrary to” clearly established Supreme Court precedent if it “applies a rule that

                                   8   contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it “confronts a set of

                                   9   facts that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

                                  10   arrives at a result different from [its] precedent.” Id. at 405–06. “Under the ‘unreasonable

                                  11   application’ clause, a federal habeas court may grant the writ if the state court identifies the correct

                                  12   governing legal principle from [the Supreme] Court’s decisions but unreasonably applies that
Northern District of California
 United States District Court




                                  13   principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal habeas court may not issue

                                  14   the writ simply because that court concludes in its independent judgment that the relevant state-

                                  15   court decision applied clearly established federal law erroneously or incorrectly. Rather, that

                                  16   application must also be unreasonable.” Id. at 411. “A federal court may not overrule a state

                                  17   court for simply holding a view different from its own, when the precedent from [the Supreme

                                  18   Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17 (2003).

                                  19          The state court decision to which Section 2254(d) applies is the “last reasoned decision” of

                                  20   the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803–04 (1991); Barker v. Fleming, 423

                                  21   F.3d 1085, 1091–92 (9th Cir. 2005). Petitioner raised the claims in the instant petition for the first

                                  22   time in his state habeas petition, which the California Supreme Court summarily denied on August

                                  23   30, 2017. Answer, Exs. L and M. Section 2254(d) applies even where, as here, the state court

                                  24   summarily denied the state habeas petition without a reasoned opinion. Cullen v. Pinholster, 563

                                  25   U.S. 170, 187 (2011); Harrington v. Richter, 562 U.S. 86, 98 (2011). “In these circumstances, [a

                                  26   petitioner] can satisfy the ‘unreasonable application’ prong of § 2254(d)(1) only by showing that

                                  27   ‘there was no reasonable basis’ for the California Supreme Court’s decision.” Cullen, 563 U.S. at

                                  28   187–88 (quoting Harrington, 562 U.S. at 98). In other words, where a state court issues a
                                                                                          8
                                            Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 9 of 29




                                   1   summary denial, “a habeas court must determine what arguments or theories . . . could have

                                   2   supported[ ] the state court’s decision; and then it must ask whether it is possible fairminded

                                   3   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

                                   4   decision of [the Supreme] Court.” Harrington, 562 U.S. at 102. Even if a reviewing court would

                                   5   grant federal habeas relief upon de novo review, Section 2254(d) precludes such relief if there are

                                   6   “arguments that would otherwise justify the state court’s result.” Id.

                                   7   B.      Petitioner’s Claims
                                   8           1.     New Claims Raised in Traverse
                                   9           The amended petition, liberally construed, states the following cognizable claims for

                                  10   federal habeas relief: (1) Petitioner’s due process rights were violated when the trial court failed

                                  11   to excuse for cause a juror who formerly had worked as a prosecutor and petitioner’s Sixth

                                  12   Amendment right to the effective assistance of counsel was violated when counsel failed to
Northern District of California
 United States District Court




                                  13   request the removal of this juror; (2) Petitioner’s Sixth Amendment right to trial by jury was

                                  14   violated because there was juror misconduct in that at least one juror considered extrinsic

                                  15   evidence; and (3) Petitioner received ineffective assistance of counsel when trial counsel failed to

                                  16   do a reasonable pretrial investigation regarding Maria K.’s mental health issues. Dkt. No. 6.

                                  17           In his traverse, Petitioner raises numerous new challenges to his conviction: (1) juror

                                  18   Cabaroegas was unqualified to serve as a juror because he was unable to understand English and

                                  19   therefore did not understand the evidence presented at trial or the jury deliberations; (2) the trial

                                  20   court denied him his right to present a complete defense and his rights under the Confrontation

                                  21   Clause when it admitted the videotaped interview of the victim as evidence but did not require the

                                  22   victim to testify in person; (3) trial counsel was ineffective for failing to object to the admission of

                                  23   the videotaped interview of the victim and to the admission of the toys allegedly used to lure the

                                  24   victim; and for failing to object to the testimony by the victim’s mother regarding a rash on the

                                  25   victim; (4) the prosecution should have disclosed the testimony regarding the rash prior to trial;

                                  26   (5) the testimony regarding the rash constituted extrinsic evidence, and the jury’s exposure to this

                                  27   testimony requires that Petitioner be granted a new trial; (6) the trial court denied him his rights

                                  28   under the Due Process Clause and the Confrontation Clause when it allowed the victim’s mother
                                                                                          9
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 10 of 29




                                   1   to testify regarding the rash because the testimony was inconsistent with her prior testimony and

                                   2   was not first disclosed to the defense; (7) trial counsel was ineffective because she failed to ensure

                                   3   the admission of evidence relevant to Maria K.’s credibility, specifically her criminal sexual

                                   4   background and arrests, as well as her other mental health issues, and because she agreed to abide

                                   5   by the court’s order excluding this evidence; (8) Petitioner’s rights under the Confrontation Clause

                                   6   were denied when the trial court excluded evidence of Maria K.’s criminal sexual background and

                                   7   arrests and limited evidence of her mental health issues to a one-year period; and (9) trial counsel

                                   8   was ineffective for failing to further investigate issues between the victim and her mother that

                                   9   were investigated by Child Protective Services because it would have cast doubt on the mother’s

                                  10   credibility. Dkt. No. 21-1 at 1-26.

                                  11          None of these arguments were raised in the amended petition. See generally Dkt. No. 5.

                                  12   And, outside of the Confrontation Clause claim regarding the exclusion of Maria K.’s sexual
Northern District of California
 United States District Court




                                  13   history and mental health history beyond the one-year period, none of these claims were presented

                                  14   to the California Supreme Court. See Answer, Exs. J and L.

                                  15          “A traverse is not the proper pleading to raise additional grounds.” Cacoperdo v.

                                  16   Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994). Nevertheless, a district court “has discretion, but

                                  17   is not required to” consider evidence and claims raised for the first time after the filing of the

                                  18   petition. See Brown v. Roe, 279 F.3d 742, 745 (9th Cir. 2002); United States v. Howell, 231 F.3d

                                  19   615, 621 (9th Cir. 2000). This includes new claims raised by a petitioner in the traverse. See, e.g.,

                                  20   Jackson v. Roe, 425 F.3d 654, 655 n.1 (9th Cir. 2005) (noting magistrate judge’s consideration of

                                  21   a new claim raised for first time in traverse). The Court will exercise its discretion and address the

                                  22   exhausted Confrontation Clause claim regarding the exclusion of Maria K.’s sexual history and

                                  23   mental health history beyond the one-year period on the merits, and denies this claim. However,

                                  24   the Court declines to address the remaining new arguments raised in the traverse because, as

                                  25   explained below, these claims are unexhausted. Pursuant to 28 U.S.C. § 2254(b), habeas relief

                                  26   may not be granted unless a petitioner has exhausted his state remedies, which requires that the

                                  27   petitioner’s contentions be fairly presented to the state courts and disposed of on the merits by the

                                  28   highest state court. See James v. Borg, 24 F.3d 20, 24 (1994).
                                                                                         10
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 11 of 29




                                   1                  a.      Confrontation Clause claim

                                   2          The Confrontation Clause of the Sixth Amendment provides that in criminal cases the

                                   3   accused has the right to “be confronted with the witnesses against him.” U.S. Const. amend. VI.

                                   4   The federal confrontation right applies to the states through the Fourteenth Amendment. Pointer

                                   5   v. Texas, 380 U.S. 400, 403 (1965). The ultimate goal of the Confrontation Clause is to ensure

                                   6   reliability of evidence, but it is a procedural rather than a substantive guarantee. Crawford v.

                                   7   Washington, 541 U.S. 36, 61 (2004). It commands not that evidence be reliable, but that

                                   8   reliability be assessed in a particular manner: by testing in the crucible of cross-examination. Id.;

                                   9   see Davis v. Alaska, 415 U.S. 308, 315-16 (1974) (noting a primary interest secured by the

                                  10   Confrontation Clause is the right of cross-examination). The Confrontation Clause guarantees an

                                  11   opportunity for effective cross-examination, not cross-examination that is effective in whatever

                                  12   way, and to whatever extent, the defense might wish. Delaware v. Fensterer, 474 U.S. 15, 20
Northern District of California
 United States District Court




                                  13   (1985) (per curiam); see, e.g., Coleman v. Calderon, 150 F.3d 1105, 1112 (9th Cir. 1998)

                                  14   (Confrontation Clause does not require that prosecutor disclose evidence that will help defense

                                  15   effectively cross-examine a prosecution witness), rev’d and remanded on other grounds, 525 U.S.

                                  16   141, 147 (1998). Accordingly, “trial judges retain wide latitude insofar as the Confrontation

                                  17   Clause is concerned to impose reasonable limits on such cross-examinations based on concerns

                                  18   about, among other things, harassment, prejudice, confusion of the issues, the witness’ safety, or

                                  19   interrogation that is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S.

                                  20   673, 679 (1986). The Supreme Court “has never held that the Confrontation Clause entitles a

                                  21   criminal defendant to introduce extrinsic evidence for impeachment purposes.” Nevada v.

                                  22   Jackson, 569 U.S. 505, 511 (2013) (criticizing court of appeals for “elid[ing] the distinction

                                  23   between cross-examination and extrinsic evidence by characterizing the cases as recognizing a

                                  24   broad right to present ‘evidence bearing on [a witness’] credibility” and noting that no Supreme

                                  25   Court decision has clearly established that Constitution is violated when trial court excludes

                                  26   extrinsic evidence of specific instances of a witness’s conduct to impeach crediblity).

                                  27          Petitioner argues that his rights under the Confrontation Clause were denied when the trial

                                  28   court excluded evidence of Maria K.’s criminal sexual background and arrests and limited
                                                                                         11
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 12 of 29




                                   1   evidence of her mental health issues to a one-year period surrounding the relevant event. The

                                   2   California Supreme Court summarily denied this claim. The state court’s denial of this claim was

                                   3   not contrary to, and did not involve an unreasonable application of, clearly established federal law,

                                   4   and did not result in a decision that was based on an unreasonable determination of the facts in

                                   5   light of the evidence presented in the state court proceeding. The trial court allowed the evidence

                                   6   that Maria K. had been molested as a child because this experience could influence how she

                                   7   viewed the May 2012 encounter with Petitioner. But the trial court found that the remaining

                                   8   evidence – Maria K.’s criminal sexual background, her arrests, and mental health history – was not

                                   9   directly relevant to her perception or credibility with respect to this particular incident. RT 291.

                                  10   Petitioner has not cited any case, and the Court is aware of none, where the Supreme Court has

                                  11   held that the exclusion of evidence bearing on credibility, regardless of its nature, violates a

                                  12   defendant’s rights under the Confrontation Clause. Rather, the Supreme Court has specifically
Northern District of California
 United States District Court




                                  13   rejected the argument that its Confrontation Clause precedent recognizes a broad right to present

                                  14   evidence bearing on a witness’ credibility. Nevada, 569 U.S. at 512. Petitioner was able to

                                  15   challenge the credibility of Maria K.’s testimony by introducing evidence that she had been

                                  16   molested as a child, and by arguing that this experience influenced her perception of the relevant

                                  17   events. RT 334-38, 341-45. Petitioner was also able to cross-examine Maria K. at length to attack

                                  18   her credibility. RT 97-108. Petitioner has not demonstrated that his cross-examination was

                                  19   ineffective because he was unable to introduce all the available evidence he claims was relevant to

                                  20   Maria K.’s credibility. Habeas relief is denied on this claim.

                                  21                   b.      Remaining Claims Raised in Traverse Are Unexhausted

                                  22           Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                  23   either the fact or length of their confinement are first required to exhaust state judicial remedies,

                                  24   either on direct appeal or through collateral proceedings, by presenting the highest state court

                                  25   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                  26   federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515–16 (1982). To

                                  27   exhaust the factual basis for the claim, “the petitioner must only provide the state court with the

                                  28   operative facts, that is, ‘all of the facts necessary to give application to the constitutional principle
                                                                                          12
                                           Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 13 of 29




                                   1   upon which [the petitioner] relies.’” Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008)

                                   2   (alteration in original). It is not sufficient to raise only the facts supporting the claim; rather, “the

                                   3   constitutional claim . . . inherent in those facts” must be brought to the attention of the state court.

                                   4   See also Picard v. Connor, 404 U.S. 270, 277, (1971). A petitioner does not exhaust all possible

                                   5   claims stemming from a common set of facts merely by raising one specific claim. See

                                   6   Gulbrandson v. Ryan, 738 F.3d 976, 993 (9th Cir. 2013) (mere submission of relevant affidavit to

                                   7   state court not sufficient to place that court on notice of all potential constitutional challenges

                                   8   stemming from affidavit). “[M]ere similarity of claims is insufficient to exhaust.” Duncan, 513

                                   9   U.S. at 366. Constitutional claims are not fairly presented to the state courts and therefore are not

                                  10   exhausted if, for example, the claims in the federal petition and those presented to the state courts

                                  11   arose under different federal constitutional provisions (including different clauses in the same

                                  12   constitutional amendment, e.g., the due process and equal protection clauses of the 14th
Northern District of California
 United States District Court




                                  13   Amendment). See Brown v. Cuyler, 669 F.2d 155, 159 (3d Cir. 1982); see also Picard, 404 U.S.

                                  14   at 277 (petitioner had not exhausted claim that conviction violated Equal Protection Clause where,

                                  15   although he had presented the facts underlying claim to state courts, he only alleged that

                                  16   conviction violated state law and, by extension, Fifth Amendment’s requirement of grand jury

                                  17   indictment and Fourteenth Amendment because it applied Fifth Amendment to states).

                                  18           With the exception of the Confrontation Clause discussed above, none of these claims

                                  19   were presented to the state courts. See Answer, Exs. J and L. And none of these claims are

                                  20   encompassed by the claims raised in the amended petition. The claim of juror misconduct raised

                                  21   in the amended petition arises out of a separate set of facts (considering extrinsic evidence) than

                                  22   the claim of juror misconduct raised in the traverse (inability to understand the evidence presented

                                  23   and the jury deliberations).4 Petitioner’s three Confrontation Clause claims raised in the traverse

                                  24
                                       4
                                  25     This claim does not appear to state a cognizable claim for federal habeas relief. The Sixth
                                       Amendment guarantees to the criminally accused a fair trial by a panel of impartial jurors. U.S.
                                  26   Const. amend. VI; see Irvin v. Dowd, 366 U.S. 717, 722 (1961). It is unclear how lack of fluency
                                       in the English language prevents a juror from being impartial. Moreover, there is no clearly
                                  27   established law holding that a juror’s lack of fluency in the English language violates a
                                       defendant’s constitutional rights. Also, this claim fails on the merits. The Court has reviewed the
                                  28   transcript of the new trial motion hearing and disagrees with petitioner’s characterization of juror
                                       Cabaroegas’ English language proficiency. Juror Cabaroegas’ responses indicated that he
                                                                                         13
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 14 of 29




                                   1   arise out of three separate set of facts and involve three different witnesses: admission of the

                                   2   videotaped interview of the victim, admission of the victim’s mother’s testimony regarding the

                                   3   rash, and exclusion of Maria K.’s criminal sexual background and her mental health history

                                   4   outside of the one-year period. Petitioner’s three ineffective assistance of counsel claims

                                   5   challenge different alleged errors by counsel than the ineffective assistance of counsel claim raised

                                   6   in both the amended petition and the original petition for review. In this traverse, Petitioner

                                   7   challenges (1) counsel’s failure to object to admission of the victim’s videotaped interview, the

                                   8   toys allegedly used to lure the victim, and the victim’s mother’s testimony about the rash;

                                   9   (2) counsel’s failure to ensure the admission of Maria K.’s criminal sexual history, arrest history,

                                  10   and her other mental health issues, and, relatedly, counsel’s decision to abide by the trial court’s

                                  11   order excluding this evidence; and (3) counsel’s failure to cast doubt on the mother’s credibility by

                                  12   further investigating the issues between the victim and her mother that resulted in Child Protective
Northern District of California
 United States District Court




                                  13   Services investigating the family. In the amended petition and the original petition for review,

                                  14   Petitioner only alleged that counsel was ineffective for not obtaining Maria K.’s mental health

                                  15   records and calling her treating physicians as witnesses. The new juror misconduct claim,

                                  16   Confrontation Clause claims, and ineffective assistance of counsel claims, raised for the first time

                                  17   in the traverse and described above, are unexhausted. Cf. Wood v. Ryan, 693 F.3d 1104, 1117,

                                  18   1120 (9th Cir. 2012) (general allegation that prosecutor engaged in pervasive misconduct not

                                  19   sufficient to alert state court to separate specific instances of purported misconduct and general

                                  20   allegation of ineffective assistance of counsel not sufficient to alert state court to separate specific

                                  21   instances of claimed ineffective assistance of counsel). The remaining claims (prosecutorial

                                  22   misconduct / Brady violation, exposure of jury to extrinsic evidence, and denial of due process due

                                  23   to the admission of the victim’s mother’s testimony regarding the rash where testimony was

                                  24   inconsistent with prior testimony) are also unexhausted, having never been presented to the

                                  25   California Supreme Court. The Court may not consider these new claims. See 28 U.S.C.

                                  26   § 2254(b).

                                  27

                                  28
                                       understood the questions.
                                                                                          14
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 15 of 29



                                              2.      Due Process Claim
                                   1
                                              Petitioner argues that his due process rights were violated when the trial court failed to
                                   2
                                       excuse for cause Juror No. 8, a juror who had formerly worked as a prosecutor. Am. Pet. at 4–5.
                                   3
                                       Respondent argues that this claim fails to assert facts warranting relief because there is no
                                   4
                                       evidence that this juror was not fair and impartial. In the alternative, Respondent argues that this
                                   5
                                       claim fails on the merits. ECF No. 12-1 at 10–14. In his traverse, Petitioner argues that he has
                                   6
                                       presented sufficient facts in support of his claim: the prosecution removed a potential juror for
                                   7
                                       cause because he was a defense attorney; and the California Supreme Court’s rejection of this
                                   8
                                       claim was unreasonable because it refused to review the appellate court decision and refused to
                                   9
                                       consider the state habeas petition. ECF No. 21-1 at 2–6. In his supplemental traverse, Petitioner
                                  10
                                       argues that there is a colorable claim of juror bias because the juror had served as a prosecutor for
                                  11
                                       four years and acknowledged still being on good terms with her former fellow prosecutors.
                                  12
Northern District of California




                                       Petitioner argues that this colorable claim of juror bias required the trial court to excuse her or, at
 United States District Court




                                  13
                                       the very least, inquire further into the potential bias. Dkt. No. 37.
                                  14
                                              The California Supreme Court summarily denied this claim. Answer, Ex. M. After
                                  15
                                       carefully reviewing the record and the relevant caselaw, the Court finds that the state court’s
                                  16
                                       denial of this claim was not contrary to, and did not involve an unreasonable application of, clearly
                                  17
                                       established Federal law, as determined by the Supreme Court of the United States, and that the
                                  18
                                       denial was not based on an unreasonable determination of the facts in light of the evidence
                                  19
                                       presented in the state court proceeding.
                                  20
                                                      a.      Legal Standard
                                  21
                                              It is well settled that the Sixth and Fourteenth Amendments guarantee a defendant the right
                                  22
                                       to an impartial jury. Ristaino v. Ross, 424 U.S. 589, 595 n.6 (1976). An impartial jury is “a jury
                                  23
                                       capable and willing to decide the case solely on the evidence before it.” McDonough Power
                                  24
                                       Equipment, Inc. v. Greenwood, 464 U.S. 548, 554 (1984) (quoting Smith v. Phillips, 455 U.S. 209,
                                  25
                                       217 (1982)). A defendant is denied the right to an impartial jury even if only one juror is biased or
                                  26
                                       prejudiced. Tinsley v. Borg, 895 F.2d 520, 523–24 (9th Cir. 1990). A prospective juror must be
                                  27
                                       removed for cause if his views or beliefs would prevent or substantially impair the performance of
                                  28
                                                                                          15
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 16 of 29




                                   1   his duties as a juror in accordance with his instructions and his oath. See Wainwright v. Witt, 469

                                   2   U.S. 412, 424 (1985).

                                   3           On AEDPA review, deference is owed by a reviewing court to a trial court’s ruling

                                   4   whether to strike a particular juror regardless of whether the trial court engaged in an explicit

                                   5   analysis regarding substantial impairment, and even if the juror did not make a clear statement that

                                   6   he or she was impaired. White v. Wheeler, 577 U.S. 73, 77 (2015) (per curiam). A “trial court’s

                                   7   contemporaneous assessment of a juror’s demeanor, and its bearing on how to interpret or

                                   8   understand the juror’s responses, are entitled to substantial deference.” Id. at 462. The state

                                   9   court’s determination of juror partiality is entitled to a presumption of correctness on federal

                                  10   habeas review. See Wainwright v. Witt, 469 U.S. 412, 426-28 (1985). Federal habeas relief may

                                  11   be granted for a state trial court’s failure to strike a juror for cause only if a petitioner has shown

                                  12   that the state court’s ruling on the claim “was so lacking in justification that there was an error
Northern District of California
 United States District Court




                                  13   well understood and comprehended in existing law beyond any possibility for fairminded

                                  14   disagreement.” White, 577 U.S. at 77 (internal quotation marks and citation omitted).

                                  15           To disqualify a juror for cause requires a showing of either actual or implied bias, “‘that is

                                  16   . . . bias in fact or bias conclusively presumed as a matter of law.’” United States v. Gonzalez, 214

                                  17   F.3d 1109, 1111-12 (9th Cir. 2000) (“Gonzalez I”) (quoting 47 Am. Jur. 2d Jury § 266 (1995)).

                                  18   Actual bias is bias in fact, the existence of a state of mind that leads to an inference that the person

                                  19   will not act with complete impartiality. See Gonzalez I, 214 F.3d at 1112. Courts have found

                                  20   actual bias where a potential juror stated that, based upon his personal experience, he could not be

                                  21   impartial when evaluating a drug dealer’s testimony; where a juror in a case involving

                                  22   embezzlement from a labor union emphasized his negative experiences with unions and responded

                                  23   equivocally when asked if he could render a fair and impartial verdict despite those views; and

                                  24   where a juror in a drug distribution case admitted to a conviction for marijuana possession but

                                  25   stated that he believed it to be the product of entrapment. See id. (citing cases). But there was no

                                  26   actual bias where a juror initially expressed reservations about being impartial on an emotional

                                  27   level but, after a dialogue with the trial judge, stated that she could evaluate all the evidence

                                  28   impartially. See United States v. Gonzalez, 906 F.3d 784, 797 (9th Cir. 2018) (“Gonzalez II”).
                                                                                          16
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 17 of 29




                                   1          In extraordinary cases, courts may presume bias based upon the circumstances. Unlike the

                                   2   inquiry for actual bias, in which the court examines the juror’s answers on voir dire for evidence

                                   3   that he was in fact partial, the issue in assessing implied bias is whether an average person in the

                                   4   position of the juror in controversy would be prejudiced. See Gonzalez I, 214 F.3d at 1112.

                                   5   Prejudice is to be presumed where the relationship between a prospective juror and some aspect of

                                   6   the litigation is such that it is highly unlikely that the average person could remain impartial in his

                                   7   deliberations under the circumstances. See id.; Tinsley, 895 F.2d at 527. Applying this standard,

                                   8   courts have found implied bias in cases where the juror in question had some personal experience

                                   9   that was similar or identical to the fact pattern at issue or where the juror was aware of highly

                                  10   prejudicial information about the defendant. See Gonzalez I, 214 F.3d at 1112-13 & n.4

                                  11   (cataloguing cases in which implied bias was found); Tinsley, 895 F.2d at 527-29 (same).

                                  12                  b.      Analysis
Northern District of California
 United States District Court




                                  13          Keeping in mind the “special deference” to be accorded a state court’s credibility findings,

                                  14   see Yount v. Patton, 467 U.S. 1025, 1038 & n.14 (1983), as well as the “‘high measure of

                                  15   deference’” to be accorded its findings on juror impartiality, Rushen v. Spain, 464 U.S. 114, 120

                                  16   (1983) (quoting Summer v. Mata, 455 U.S. 591, 598 (1982)), the Court finds that the trial court’s

                                  17   determination that there was no indication of either actual or implied bias is fairly supported by the

                                  18   record, and that the California Supreme Court’s denial of this claim was therefore neither based on

                                  19   an unreasonable determination of the facts in light of the evidence presented in the state court

                                  20   proceeding, nor an unreasonable application of, or contrary to, Supreme Court precedent.

                                  21          The gravamen of petitioner’s argument is that, as a matter of law, a former prosecutor is

                                  22   biased against criminal defendants. This argument is not supported by either clearly established

                                  23   Supreme Court law or by the record.

                                  24          There is no clearly established federal law holding that a juror who previously worked as a

                                  25   criminal prosecutor is, as a matter of law, actually biased or that, as a matter of law, bias must be

                                  26   assumed for all former criminal prosecutors. Nor is there any clearly established federal law

                                  27   holding that a former criminal prosecutor who remains on good terms with her former fellow

                                  28   prosecutors is, as a matter of law, actually biased or must be presumed to be biased. Rather,
                                                                                         17
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 18 of 29




                                   1   federal law holds that determining whether a potential juror is biased is a fact-specific and context-

                                   2   specific inquiry. See Gonzalez I, 214 F.3d at 1112 (citing cases where actual or implied bias was

                                   3   found based on potential juror’s personal experiences and either her statements during voir dire or

                                   4   her knowledge of highly prejudicial information about defendant).

                                   5          In addition, the state court’s conclusion that Juror No. 8 was not biased was not an

                                   6   unreasonable determination of the facts in light of the evidence presented.

                                   7
                                              Court:                 Okay. Go ahead. We have [Juror No. 8].
                                   8
                                              Juror No. 8:           Yes. My name is (name redacted). I live in Lower Pac Heights. I
                                   9                                 am single but live with my boyfriend. I am an attorney and I
                                                                     currently work as a legal recruiter. My boyfriend is a technical artist
                                  10                                 for Sony. I do not have any adult children, and I have never been
                                                                     selected to be on a jury. My previous attorney experience is I was a
                                  11                                 criminal prosecutor for four years in Maricopa County.
                                  12          Court:                 Beautiful Maricopa County. Why would you leave Maricopa
Northern District of California
 United States District Court




                                                                     County? Just curious.
                                  13
                                              Juror No. 8:           It’s a little hot for me.
                                  14
                                              Court:                 Really? I did a wedding in Healdsburg this weekend, outdoor
                                  15                                 wedding.
                                  16   Dkt. No. 31 at 5.
                                  17          Court:                 . . . . Okay. All right. So anybody a member of organizations which
                                                                     advocates positions regarding the criminal justice system such as
                                  18                                 MADD, Mothers Against Drunk Driving, the ACLU, the NRA, any
                                                                     kind of victim witness -- Yes, [Prospective Juror No. 9].
                                  19
                                              Prospective Juror 9:   I’m not sure if this counts but the Southern Poverty lawsuit [sic].
                                  20
                                              Court:                 Okay. Anybody -- yes, [Prospective Juror No. 2].
                                  21
                                              Prospective Juror 2: I donated to the NAACP before this, maybe like ten years ago.
                                  22
                                              Court:                 Anybody else? Yes.
                                  23
                                              Juror No. 8:           [Juror No. 8] I’m a board member of API Legal Outreach which
                                  24                                 benefits low income families in the Bay Area with various legal
                                                                     assistance. I’m just on the board though I don’t actually volunteer in
                                  25                                 helping on any of the cases.
                                  26          Court:                 Okay. And you used to be a DA?
                                  27          Juror No. 8:           Yes.
                                  28          Court:                 And you still are?
                                                                                          18
                                           Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 19 of 29




                                   1           Juror No. 8:           No. I’m inactive. I was a DA for about four years in Arizona,
                                                                      Maricopa County.
                                   2
                                               Court:                 Okay. Is that where the Jodi Arias case is?
                                   3
                                               Juror No. 8:           It is where the Jodi Arias case is taking place, yes. I didn’t watch it
                                   4                                  mostly because I’m sure I would know the people that were
                                                                      prosecuting and defending it and I just didn’t want to get wrapped
                                   5                                  up into it.
                                   6           Court:                 All right. Do you think you could be fair and impartial to the
                                                                      defense in this case?
                                   7
                                               Juror No. 8:           Yes.
                                   8
                                       Dkt. No. 28-5 at 34-35; Dkt. No. 31 at 7.
                                   9
                                               Mr. Flores:            Thank you. [Juror No. 8], I forgot to ask you yesterday.
                                  10
                                               Juror No. 8:           Yes.
                                  11
                                               Mr. Flores:             Why did you leave the prosecutor’s office?
                                  12
Northern District of California
 United States District Court




                                               Juror No. 8:           My father became very ill so I went home to take care of him.
                                  13
                                               Mr. Flores:            There wasn’t any issue with the job?
                                  14
                                               Juror No. 8:           No, no.
                                  15
                                               Mr. Flores:            Any issue with prosecutors?
                                  16
                                               Juror No. 8:           No. I’m still very good friends with everybody there.
                                  17
                                               Mr. Flores:            Very good.
                                  18

                                  19   Dkt. No. 31 at 8-9. The fact that Juror No. 8 did not make any statements suggesting that she

                                  20   could not act with impartiality, and the fact that she stated that she could be fair and impartial in

                                  21   this case, fairly support the trial court’s determination that she suffered from neither actual nor

                                  22   implied bias.5 Juror No. 8 did not express any bias against Petitioner specifically or criminal

                                  23   defendants generally, did not express that she held views or beliefs that would prevent or

                                  24

                                  25   5
                                        In support of his argument that Juror No. 8 was biased, Petitioner alleges that the prosecutor
                                  26   excused a potential juror for cause based on his occupation as a defense attorney. Dkt. No. 21-1 at
                                       3. As discussed supra, whether a potential juror is biased is fact and context specific. Whether
                                  27   Juror No. 8 was biased must be determined by examining the facts specific to her. That the
                                       prosecutor excused a defense attorney for cause does not establish that defense attorneys or
                                  28   prosecutors, as a matter of law, harbor actual or implicit bias to such an extent that they cannot be
                                       impartial jurors.
                                                                                         19
                                            Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 20 of 29




                                   1   substantially impair her ability to serve as a juror in accordance with the court’s instructions and

                                   2   her oath, and did not express that she had any personal experience similar or identical to the fact

                                   3   pattern at issue.

                                   4            The Court also finds that the California Supreme Court’s denial of Petitioner’s claim that

                                   5   his allegation of juror bias required the trial court to inquire further into her potential bias was not

                                   6   an unreasonable application of, or contrary to, Supreme Court precedent, nor was it based on an

                                   7   unreasonable determination of the facts in light of the evidence presented in the state court

                                   8   proceeding. Clearly established federal law, as determined by the Supreme Court, plainly holds

                                   9   that courts are not required to hold a hearing every time there is an allegation of juror bias. Tracey

                                  10   v. Palmateer, 341 F.3d 1037, 1045 (9th Cir. 2003); see also Sims v. Rowland, 414 F.3d 1148, 1153

                                  11   (9th Cir. 2005) (Supreme Court cases do not require that trial court sua sponte conduct hearing

                                  12   whenever presented with allegations of juror bias). In determining whether a hearing must be
Northern District of California
 United States District Court




                                  13   held, the court must consider the content of the allegations, the seriousness of the alleged

                                  14   misconduct or bias, and the credibility of the source. Tracey, 341 F.3d at 1044. The state court’s

                                  15   denial of the claim that an evidentiary hearing was required was not an unreasonable

                                  16   determination of the facts where there was evidence in the record supporting the trial court’s

                                  17   finding that Juror No. 8 harbored neither actual nor implicit bias. Federal habeas relief is denied

                                  18   as to this claim.

                                  19            3.     Juror Misconduct Claim

                                  20            Petitioner argues that he was deprived of a fair trial because a juror feedback survey

                                  21   indicated that juror Sabas Cabarogeas had considered extrinsic evidence. Am. Pet. at 4–5.

                                  22   Respondent argues that this claim fails on the merits because the Court must presume correct the

                                  23   state trial court’s determination that juror Cabarogeas was credible when he testified that his wife

                                  24   filled out the survey and that he did not consider outside sources in reaching the verdict. Dkt. No.

                                  25   12-1 at 14–16. In his traverse, Petitioner argues that juror Cabarogeas’s changing and confusing

                                  26   testimony at the hearing on the motion for a new trial casts doubt on his credibility. Dkt. No. 21-1

                                  27   at 6–11.

                                  28   //
                                                                                          20
                                            Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 21 of 29




                                   1                   a.      Standard

                                   2            The Sixth Amendment guarantee of a trial by jury requires the jury verdict to be based on

                                   3   the evidence presented at trial. See Turner v. Louisiana, 379 U.S. 466, 472–73 (1965) (due

                                   4   process violated when courtroom bailiffs testified for prosecution; extreme prejudice results when

                                   5   witness against defendant has “continuous and intimate association” with jury members).

                                   6   Evidence not presented at trial is deemed “extrinsic.” See Marino v. Vasquez, 812 F.2d 499, 504

                                   7   (9th Cir. 1987). Jury exposure to extrinsic evidence deprives a defendant of the rights to

                                   8   confrontation, cross-examination and assistance of counsel embodied in the Sixth Amendment.

                                   9   See Lawson v. Borg, 60 F.3d 608, 612 (9th Cir. 1995). However, a petitioner is entitled to habeas

                                  10   relief where there was been jury exposure to extrinsic evidence only if it can be established that

                                  11   the exposure to extrinsic evidence had a “‘substantial and injurious effect or influence in

                                  12   determining the jury’s verdict.’” Sassounian v. Roe, 230 F.3d 1097, 1108 (9th Cir. 2000) (quoting
Northern District of California
 United States District Court




                                  13   Brecht v. Abrahamson, 507 U.S. 619, 623 (1993)). In other words, the error must result in “actual

                                  14   prejudice.” Brecht, 507 U.S. at 637.

                                  15            Several factors are relevant in determining whether the alleged introduction of extrinsic

                                  16   evidence constitutes reversible error:

                                  17                   (1) whether the extrinsic material was actually received, and if so,
                                                       how; (2) the length of time it was available to the jury; (3) the extent
                                  18                   to which the jury discussed and considered it; (4) whether the material
                                                       was introduced before a verdict was reached, and if so, at what point
                                  19                   in the deliberations it was introduced; and (5) any other matters which
                                                       may bear on the issue of . . . whether the introduction of extrinsic
                                  20                   material [substantially and injuriously] affected the verdict.
                                  21   Lawson, 60 F.3d at 612 (omission and alteration in original). A consideration that falls within the

                                  22   fifth factor is the characterization of the incident by the trial court. “[S]pecial deference” must be

                                  23   given to the trial court’s impression of the impact of the extrinsic evidence. United States v.

                                  24   Plunk, 153 F.3d 1011, 1024 (9th Cir.), opinion amended on denial of reh’g, 161 F.3d 1195 (9th

                                  25   Cir. 1998), overruled on other grounds by United States v. Hankey, 203 F.3d 1160, 1169 n.7 (9th

                                  26   Cir. 2000). While instructive, none of these factors should be considered dispositive. See Dickson

                                  27   v. Sullivan, 849 F.2d 403, 405 (9th Cir. 1988).

                                  28   //
                                                                                         21
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 22 of 29




                                   1                  b.      Analysis

                                   2          In the amended petition, Petitioner argues that his Sixth Amendment right to trial by jury

                                   3   was violated because juror Cabarogeas considered extrinsic evidence. The Court has carefully

                                   4   reviewed the record and concludes that the state court’s denial of this claim was not contrary to,

                                   5   and did not involve an unreasonable application of, clearly established federal law, and the denial

                                   6   did not result in a decision that was based on an unreasonable determination of the facts in light of

                                   7   the evidence presented in the state court proceeding.

                                   8          This claim arises out of juror Cabaroegas’ response to an optional jury feedback survey

                                   9   sent after trial by defense counsel to all jurors. The survey set forth seventeen statements, and

                                  10   asked the juror to circle the answer which best related to his or her experience. The possible

                                  11   answers were: strongly agree, agree, not sure, disagree, and strongly disagree. At the end of the

                                  12   survey, the juror was asked to sign a declaration stating, under penalty of perjury, that the answers
Northern District of California
 United States District Court




                                  13   and information provided were all true and correct. Dkt. No. 5-1 at 6-10. Petitioner alleges that

                                  14   juror Cabaroegas’s response to seven of these questions indicated that he improperly considered

                                  15   extrinsic evidence. Specifically, juror Cabaroegas answered “strongly agree” when asked if he

                                  16   used cellphones/tablets/laptops during jury deliberations, when asked if he or the jurors used

                                  17   mapping software to view the scene, when asked if visiting Victoria Manalo Draves Park was

                                  18   helpful, when asked if he relied on the jury instructions during deliberations, when asked if the

                                  19   juror shared personal experiences during deliberations, and when asked if outside research

                                  20   (statistics, personal experience, internet, newspaper articles) was used in deliberations; and

                                  21   responded “agree” when asked if he used the Internet to do further research. Dkt. No. 5-1 at 6-10.

                                  22          Petitioner moved for a new trial on the grounds that (1) the verdict was improperly based

                                  23   on extrinsic evidence, and (2) juror Cabaroegas was guilty of misconduct for considering extrinsic

                                  24   evidence, in violation of Cal. Penal Code § 1181 and in contravention of the jury instructions,

                                  25   specifically Jury Instruction Nos. 101, 200, 201 and 3550. CT 417-42. On January 31, 2014, a

                                  26   hearing was held on the new trial motion. CT 570-99. At the hearing, juror Cabaroegas testified

                                  27   that his wife filled out the survey; that he signed the survey without reading it; and that he neither

                                  28   relied on extrinsic evidence (cellphones/tablets/laptops, mapping software, outside research, the
                                                                                         22
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 23 of 29




                                   1   internet) during jury deliberations, nor visited Victoria Manalo Draves Park, nor shared or relied

                                   2   on personal experiences during jury deliberations. Id. The trial court concluded that there had

                                   3   been no juror misconduct and denied the motion for a new trial. RT 599. The California Supreme

                                   4   Court summarily denied this claim. Answer, Ex. M.

                                   5          Implicit in the trial court’s determination that there was no juror misconduct is a finding

                                   6   that juror Cabaroegas was credible when he denied filling out the form and when he denied

                                   7   considering extrinsic evidence during jury deliberations. The trial court’s determination regarding

                                   8   juror Cabaroegas’s credibility is presumed correct under 28 U.S.C. § 2254(e)(1). See Tinsley, 895

                                   9   F.2d at 525 (implicit factual findings are entitled to presumption of correctness in appropriate

                                  10   circumstances); see also Taylor v. Horn, 504 F.3d 416, 433 (3d Cir. 2007) (“Implicit factual

                                  11   findings are presumed correct under § 2254(e)(1) to the same extent as express factual findings.”).

                                  12   Petitioner argues that juror Cabaroegas was not a credible witness because his responses at the
Northern District of California
 United States District Court




                                  13   hearing on the new trial motion were evasive and contradictory. However, as the trial court found,

                                  14   juror Cabaroegas was credible with respect to the primary issue of whether he had considered

                                  15   extrinsic evidence during deliberations. The Court finds that Petitioner has not presented “clear

                                  16   and convincing evidence” rebutting the presumption of correctness due the trial court’s

                                  17   determination of juror Cabaroegas’s credibility with respect to the relevant issue. The Court

                                  18   therefore finds that the California Supreme Court’s denial of this claim was not contrary to, and

                                  19   did not involve an unreasonable application of, clearly established federal law, and that the denial

                                  20   did not result in a decision that was based on an unreasonable determination of the facts in light of

                                  21   the evidence presented in the state court proceeding. Habeas relief is denied on this claim.

                                  22          4.      Ineffective Assistance of Counsel

                                  23          Petitioner argues that trial counsel was ineffective for failing to follow his suggestion that

                                  24   Juror No. 8 be dismissed for cause and because trial counsel failed to conduct a reasonable pre-

                                  25   trial investigation when she failed to subpoena Maria K.’s one-year mental records and call her

                                  26   treating physicians as witnesses. Am. Pet. at 4–6. Petitioner argues that the failure to dismiss

                                  27   Juror No. 8 for cause resulted in a biased jury, and that the failure to subpoena the requested

                                  28   records and call the requested witnesses rendered defense counsel unable to effectively cast doubt
                                                                                        23
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 24 of 29




                                   1   on Maria K.’s testimony and unable to corroborate the defense expert witness’ testimony

                                   2   challenging Maria K.’s credibility. Id.; Dkt. No. 21-1 at 18-22, 23-26. Respondent argues that

                                   3   Petitioner has not exhausted his claim that counsel was ineffective for failing to follow his

                                   4   suggestion that Juror No. 8 be dismissed for cause and that, in the alternative, if this claim was

                                   5   exhausted, the claim was reasonably denied by the California Supreme Court because Petitioner

                                   6   demonstrated neither deficient performance nor prejudice. Dkt. No. 12-1 at 14. Respondent

                                   7   further argues that Petitioner’s claim that trial counsel failed to conduct a reasonable pre-trial

                                   8   investigation fails for lack of specificity and on the merits because the failure to call Maria K.’s

                                   9   doctors could have been a tactical decision and because Petitioner was not prejudiced by this

                                  10   failure. Dkt. No. 12-1 at 16-19.

                                  11                  a.      Legal Standard

                                  12          A claim of ineffective assistance of counsel is cognizable as a claim of denial of the Sixth
Northern District of California
 United States District Court




                                  13   Amendment right to counsel, which guarantees not only assistance of counsel, but effective

                                  14   assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). The benchmark for

                                  15   judging any claim of ineffectiveness must be whether counsel’s conduct so undermined the proper

                                  16   functioning of the adversarial process that the trial cannot be relied upon as having produced a just

                                  17   result. Id. In order to prevail on a Sixth Amendment ineffectiveness of counsel claim, a petitioner

                                  18   must establish two things.

                                  19          First, he must establish that counsel’s performance was deficient, i.e., that it fell below an

                                  20   “objective standard of reasonableness” under prevailing professional norms. Id. at 687–88. This

                                  21   requires showing that counsel made errors so serious that counsel was not functioning as the

                                  22   “counsel” guaranteed by the Sixth Amendment. Id. at 687. The relevant inquiry is not what

                                  23   defense counsel could have done, but rather whether the choices made by defense counsel were

                                  24   reasonable. See Babbitt v. Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998). Judicial scrutiny of

                                  25   counsel’s performance must be highly deferential, and a court must indulge a strong presumption

                                  26   that counsel’s conduct falls within the wide range of reasonable professional assistance. See

                                  27   Strickland, 466 U.S. at 689.

                                  28          Second, he must establish that he was prejudiced by counsel’s deficient performance, i.e.,
                                                                                         24
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 25 of 29




                                   1   that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

                                   2   proceeding would have been different.” Strickland, 466 U.S. at 694. A reasonable probability is a

                                   3   probability sufficient to undermine confidence in the outcome. Id.

                                   4          A federal habeas court considering an ineffective assistance claim need not address the

                                   5   prejudice prong of the Strickland test “if the petitioner cannot even establish incompetence under

                                   6   the first prong.” Siripongs v. Calderon, 133 F.3d 732, 737 (9th Cir. 1998). Conversely, the court

                                   7   “need not determine whether counsel’s performance was deficient before examining the prejudice

                                   8   suffered by the defendant as a result of the alleged deficiencies.” Strickland, 466 U.S. at 697.

                                   9          The Strickland framework for analyzing ineffective assistance of counsel claims is

                                  10   considered to be “clearly established Federal law, as determined by the Supreme Court of the

                                  11   United States” for the purposes of 28 U.S.C. § 2254(d) analysis. See Cullen, 563 U.S. at 189. A

                                  12   “doubly” deferential judicial review is appropriate in analyzing ineffective assistance of counsel
Northern District of California
 United States District Court




                                  13   claims under § 2254. See id. at 190; Harrington, 562 U.S. at 88–89 (same); Premo v. Moore, 562

                                  14   U.S. 115, 122 (2011) (same). The general rule of Strickland, i.e., to review a defense counsel’s

                                  15   effectiveness with great deference, gives the state courts greater leeway in reasonably applying

                                  16   that rule, which in turn “translates to a narrower range of decisions that are objectively

                                  17   unreasonable under AEDPA.” Cheney v. Washington, 614 F.3d 987, 995 (9th Cir. 2010). When

                                  18   § 2254(d) applies, “the question is not whether counsel’s actions were reasonable. The question is

                                  19   whether there is any reasonable argument that counsel satisfied Strickland’s deferential standard.”

                                  20   Harrington, 562 U.S. at 105.

                                  21                  b.      Failure to Excuse Juror No. 8 for Cause

                                  22          As an initial matter, this claim is exhausted. In his state court habeas petition, Petitioner

                                  23   titled his first claim as follows: “The court improperly refused to excuse a juror for cause.” In the

                                  24   supporting facts, Petitioner stated as follows:
                                              During jury selection petitioner asked defense counsel to remove one of the jurors since
                                  25          she told the court that she worked as a prosecutor in the state of Arizona. Petitioner felt
                                              that this juror who later was chosen as jury’s foreperson could not be fair and impartial.
                                  26          Defense counsel told me that it would be alright, that she knew what she was doing. I saw
                                              an attorney be removed by the prosecution. I again asked defense counsel to removed (sic)
                                  27          the ex-prosecutor from the panel. I once again received the same answer. I also raised this
                                              issue with appellate counsel. By this being allowed the court violated my right to a fair
                                  28          trial.
                                                                                         25
                                           Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 26 of 29




                                   1   Dkt. No. 14-12 at 4. Petitioner listed the following cases as supporting authority: Hinton v.

                                   2   Alabama, 134 S.Ct. 1081 (2014); Strickland v. Washington, 466 U.S. 668 (1984); United States v.

                                   3   Cronic, 466 U.S. 648 (1984); Smith v. Robbins, 528 U.S. 259 (2000); United States v. Martinez

                                   4   Salazar, 528 U.S. 304 (2000). Dkt. No. 14-12 at 4. Although Petitioner did not state that he was

                                   5   raising an ineffective assistance of counsel claim, in describing the supporting facts, he focuses on

                                   6   defense counsel’s and appellate counsel’s refusal to raise these issues. In addition, Strickland is

                                   7   commonly cited as setting forth the legal standard for evaluating ineffective of assistance claims,

                                   8   see Strickland, 466 U.S. at 687; and both Hinton and Cronic address ineffective assistance of trial

                                   9   counsel claims, see Hinton, 134 S.Ct. at 1088-90, Cronic, 466 U.S. at 663-66.6 The Court finds

                                  10   that, liberally construed, Petitioner fairly presented in his state court habeas petition his claim that

                                  11   counsel was ineffective for failing to excuse or challenge Juror No. 8 for cause, and therefore

                                  12   exhausted this claim.7 Peterson v. Lampert, 319 F.3d 1153, 1159 (9th Cir. 2003) (“for purposes of
Northern District of California
 United States District Court




                                  13   exhaustion, counseled petitions in state court may, and sometimes should, be read differently from

                                  14   pro se petitions . . . ‘[T]he complete exhaustion rule is not to trap the unwary pro se prisoner.’”)

                                  15   (citing Slack v. McDaniel, 529 U.S. 473, 487 (2000) (internal quotation marks omitted)).

                                  16           The Court now turns to the merits of this claim. Petitioner argues that counsel was

                                  17   ineffective because she failed to move to excuse Juror No. 8 for cause after learning Juror No. 8

                                  18   had formerly worked as a prosecutor. The state court’s denial of this claim was not contrary to,

                                  19   and did not involve an unreasonable application of, clearly established federal law, and did not

                                  20   result in a decision that was based on an unreasonable determination of the facts in light of the

                                  21   evidence presented in the state court proceeding. Nothing in the record overcomes the strong

                                  22   presumption that trial counsel’s decision not to seek to strike Juror No. 8 for cause fell within the

                                  23   wide range of reasonable professional assistance. Juror No. 8 stated that she could be fair and

                                  24

                                  25   6
                                         Smith addresses whether California’s Wende procedure adequately safeguarded a defendant’s
                                  26   right to appellate counsel. Smith, 528 U.S. at 264. Martinez-Salazar addresses whether a federal
                                       defendant’s peremptory challenge right is impaired when he peremptorily challenges a potential
                                  27   juror whom the district court erroneously refused to excuse for cause, and the defendant thereafter
                                       exhausts his peremptory challenges. See Martinez-Salazar, 528 U.S. at 311-17.
                                       7
                                  28     Even if this claim is unexhausted, the Court may deny it on the merits. See 28 U.S.C. §
                                       2254(b)(2).
                                                                                        26
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 27 of 29




                                   1   impartial, and did not make any statements indicating bias against petitioner or criminal

                                   2   defendants. Allowing a former prosecutor to serve on a jury is not per se unreasonable. Keeping

                                   3   in mind the deferential standard set forth in Strickland, and the “high level of deference given to

                                   4   counsel’s decisions during jury selection,” Carrera v. Ayers, 670 F.3d 938, 948 (9th Cir. 2011), on

                                   5   reh’g en banc, 699 F.3d 1104 (9th Cir. 2012), the Court finds that counsel’s performance was not

                                   6   deficient. Even assuming deficient conduct, Petitioner cannot establish the “prejudice” prong of

                                   7   the test set forth in Strickland. Strickland, 466 U.S. at 697. There is no evidence of actual juror

                                   8   bias. See Fields v. Brown, 503 F.3d 755, 776 (9th Cir. 2007) (finding no prejudice where there

                                   9   was no bias because “[r]eplacement of one unbiased juror with another unbiased juror should not

                                  10   alter the outcome”). Habeas relief is denied on this claim.

                                  11                    c.    Failure to Conduct Reasonable Pretrial Investigation

                                  12          Petitioner argues that counsel was ineffective because counsel failed to call Maria K.’s
Northern District of California
 United States District Court




                                  13   treating physicians as witnesses, and was therefore unable to effectively attack Maria K.’s

                                  14   credibility. Am. Pet. at 6 and Ex. C. Specifically, Petitioner argues that because Maria K.’s

                                  15   testimony was the only evidence tying him to the charged crime and the trial court’s limitation on

                                  16   the scope of cross-examination prevented him from effectively challenging Maria K.’s credibility,

                                  17   the failure to subpoena and call as witnesses Maria K.’s other physicians left the defense unable to

                                  18   corroborate the defense expert witness’s assessment of Maria K.’s credibility. Dkt. No. 21-1 at

                                  19   18-22. Respondent argues that Petitioner’s argument is wholly conclusory and unsupported by

                                  20   specific facts, and that this argument fails on the merits because Petitioner has not shown that

                                  21   Maria K.’s physician’s testimony or medical records from that physician would have been

                                  22   favorable to petitioner, or shown that Petitioner was prejudiced by this purported failure. Dkt. No.

                                  23   12-1 at 16-19.

                                  24          The Court finds that Petitioner has failed to establish ineffective assistance of counsel

                                  25   because he has not shown that Maria K.’s treating physicians would have provided favorable

                                  26   testimony. Maria K.’s treating physicians from Westside Crisis Clinic SOMA were listed as

                                  27   potential prosecution witnesses, indicating that their testimony was unlikely to challenge Maria

                                  28   K.’s credibility regarding her reporting of the relevant events in May 2012. CT 203-04. Petitioner
                                                                                        27
                                         Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 28 of 29




                                   1   also has not shown that admitting Maria K.’s medical records would have significantly

                                   2   undermined her credibility. Maria K.’s medical records established that she was never diagnosed

                                   3   with bipolar disorder. RT 332. The defense’s expert witness focused on the fact that Maria K.

                                   4   took medication that can be used to treat bipolar disorder to imply that Maria K. might be

                                   5   suffering from symptoms associated with that condition, such as being hypersexualized, seeing or

                                   6   hearing things that did not happen, and engaging in inappropriate behavior. RT 297, 304-06. The

                                   7   admission of Maria K.’s medical records might have undermined this line of attack on Maria K.’s

                                   8   credibility. Petitioner has not overcome the presumption that trial counsel made a strategic

                                   9   decision not to call Maria K.’s treating physicians as witnesses, and Petitioner has not

                                  10   demonstrated prejudice, i.e. that there is a reasonable probability that, if Maria K.’s treating

                                  11   physicians had testified or Maria K.’s medical records had been admitted into evidence, the result

                                  12   of the proceeding would have been different. Habeas relief is denied on this claim.
Northern District of California
 United States District Court




                                  13                                     IV. Certificate of Appealability

                                  14          The federal rules governing habeas cases brought by state prisoners require a district court

                                  15   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  16   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                  17          A judge shall grant a certificate of appealability “only if the applicant has made a

                                  18   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                  19   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                  20   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  21   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  22   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  23   473, 484 (2000).

                                  24          Here, Petitioner has not made such a showing, and, accordingly, a certificate of

                                  25   appealability will be denied.

                                  26                                             V. CONCLUSION

                                  27          For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a

                                  28   certificate of appealability is DENIED.
                                                                                         28
                                        Case 4:17-cv-06614-HSG Document 38 Filed 10/29/20 Page 29 of 29




                                   1         The Clerk shall enter judgment in favor of Respondent and close the file.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 10/29/2020

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     29
